DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/2022 has been entered.
 
Response to Arguments
Applicant's arguments, in the amendment filed 3/18/2022, with respect to the rejections of claims 1-18 under 35 U.S.C.103(a)have been fully considered but are moot in view of the new ground(s) of rejection necessitated by the amendments. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Wexier et al (US 2014/0253701)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1,3,6,16-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims contains the limitations “ small zone” or a predefined smaller zone” which was not described in the specification that the zone is smaller than the first zone in the scene image. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being patentable over Osterhout et al (US 2012/0075168) in view of Wexier et al (US 2014/0253701)
As to claim 1, Osterhout et al teaches an analysis module comprising: 
a communication circuitry configured  to receive scene images from a scene camera  image sensor 2130, The front portion of the frame may also be used to mount a camera or image sensor 2130, paragraph [0183])mounted on a head mounted device ( augment reality eyepiece 2100,figure 21) the scene images corresponding to images of an environment facing a user of the head mounted device when worn by the user ( The augmented reality version may be enabled by a forward facing camera embedded in the eyepiece (not shown in FIG. 6) that images what the wearer is looking and identifies the location/POI.  In one embodiment, the output of the camera or optical transmitter may be sent to the eyepiece controller or memory for storage, for transmission to a remote location, or for viewing by the person wearing the eyepiece or glasses, paragraph [0199]);
 An image analysis circuitry configured to identify at least one predefined element from a list of predefined elements (forward facing camera (see FIG. 21) integrated with the eyepiece may enable basic augmented reality.  In augmented reality, a viewer can image what is being viewed and then layer an augmented, edited, tagged, or analyzed version on top of the basic view.  In the alternative, associated data may be displayed with or over the basic image) the predefined analyzing zone being part of the image received (POI; identifying a predefined analyzing zone that is smaller than the whole scene image) in the field of view are displayed to the wearer.  The augmented reality version may be enabled by a forward facing camera embedded in the eyepiece (not shown in FIG. 6) that images what the wearer is looking and identifies the location/POI.  In one embodiment, the output of the camera or optical transmitter may be sent to the eyepiece controller or memory for storage, for transmission to a remote location, or for viewing by the person wearing the eyepiece or glasses.  For example, the video output may be streamed to the virtual screen seen by the user.  The video output may thus be used to help determine the user's location, or may be sent remotely to others to assist in helping to locate the location of the wearer, or for any other purpose.  Other detection technologies, such as GPS, RFID, manual input, and the like, may be used to determine a wearer's location ( see paragraph [199]and paragraph [0331]) 
and  analyze the identified at least one predefined element in the predefined smaller zone ( paragraph [0276]);
 and a feedback circuitry configured to  generate feedback data based on the analyzing of the identified at least one predefined element and to send such data to the user of the head mounted device(paragraph [0335],[0357];when the eyepiece, through the brain activity-monitoring interface, senses that the wearer has become `aware` of an element of the surrounding environment, the eyepiece may provide conscious level feedback to the wearer to make the wearer more aware of the element, paragraph [0331-0335]).
 Therefore, Osterhout teaches paragraph [0379] part of the scene to be analyzed where “Using a camera of the augmented reality glasses, the engine will recognize the Fountains de la Concorde in Paris.  The program will then summon a virtual label, shown in FIG. 6 as part of a virtual image 618 projected onto the lens 602.  The label may be text only, as seen at the bottom of the image 618.  Other labels applicable to this scene may include "fountain," "museum," "hotel," or the name of the columned building in the rear.” These are interpreted as the analyzing zone that are part of the scene included in the image. Additionally, Osterhout teaches the camera 2130 mounted on a head mounted device 2100 where the image 618 that is being projected onto the lens 602 happens to be an augmented reality version of the scene that the wearer is seeing, wherein tagged points of interest (POI; identifying a predefined analyzing zone that is smaller than the whole scene image) in the field of view are displayed to the wearer.  The augmented reality version may be enabled by a forward facing camera embedded in the eyepiece (not shown in FIG. 6) that images what the wearer is looking and identifies the location/POI.  In one embodiment, the output of the camera or optical transmitter may be sent to the eyepiece controller or memory for storage, for transmission to a remote location, or for viewing by the person wearing the eyepiece or glasses.  For example, the video output may be streamed to the virtual screen seen by the user.  The video output may thus be used to help determine the user's location, or may be sent remotely to others to assist in helping to locate the location of the wearer, or for any other purpose.  Other detection technologies, such as GPS, RFID, manual input, and the like, may be used to determine a wearer's location (see paragraph [199] and paragraph [0331]).  Note that Osterhout teaches in paragraph [0185] teaches that the size and the position of the predefined analyzing zone is therefore be customized by the user according to user preference.
 While Osterhout teaches the limitation above. Osterhout fails to teach “divide each of the scene images received from the scene camera into two zones, the two zones being a first zone and a predefined smaller zone to be analyzed, distinct from the first zone, the predefined smaller zone to be analyzed being in a same position for all the received scene images, analyze only the predefined smaller zone of the received scene image “ .However,  Wexier teaches in figure 8A Image 710 may include a first portion (e.g., portion 716) and a second portion (e.g., portion 718). For example, processor 540 may execute software instructions stored in I/O module 630 to receive image 710 captured by image sensor 350. In some embodiments, processor 540 may receive image 710 after user 100 triggers text recognition by, for example, pointing to a text, make an audible command (i.e. feedback to the user;  paragraph [0222-0223] ).It would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to analyze only the text from the received scene image and send the audible to the user in order to assist people who have low vision accomplish everyday activities 
As to claim 2, Osterhout et al analysis module according to claim 1, wherein the communication circuitry is further configured  to receive scene images in real time, the image analysis circuitry is further configured  to identify at least one predefined element and analyze at least part of the scene images in real time and the feedback circuitry is further configured  to generate and send feedback data in real time (When the eyepiece, through the brain activity-monitoring interface, senses that the wearer has become `aware` of an element of the surrounding environment, the eyepiece may provide conscious level feedback to the wearer to make the wearer more aware of the element, paragraph[0229] and  [0288])
As to claim 3, Osterhout et al analysis module according to claim 1, wherein the image analysis circuitry is further configured to analyze at least part of the scene images (paragraph [0331]) upon identification of the at least one predefined element in the predefined small zone over a predefined period of time (paragraph [0333], [0338], [0339]) 
As to claim 4, Osterhout et al analysis module according to claim 1, wherein the image analysis circuitry is further configured  to analyze at least part of the scene images upon confirmation from the user of the head mounted device (paragraph [0333], [0338], and [0339]). 
As to claim 5, Osterhout et al analysis module according to claim 1, further comprising a head movement detection circuitry configured to detect head movement of the user of the head mounted device and wherein the image analysis circuitry is further configured to analyze at least part of the scene images upon detection a stabilized head posture of the user (paragraph [0232], [0335], [0357]). 
As to claim 6, Osterhout et al analysis module according to claim 1, further comprising an eye tracking device arranged to track eye movements of the user of the head mounted device and wherein the image analysis circuitry is further configured to analyze at least part of the scene images upon detection that the user is gazing in a direction corresponding to the predefined small zone (paragraph [0662], [0674], [0684]]. 
As to claim 7, Osterhout et al analysis module according to claim 1, wherein the predefined element comprises at least written characters and the analysis of the scene images comprises at least text recognition (paragraph [0357]). 
As to claim 8, Osterhout et al analysis module according to claim 1, wherein the predefined element comprises at least human face and the analysis of the scene images comprises at least face recognition (paragraph [0335], [0397]). 
As to claim 9, Osterhout et al analysis module according to claim 1, wherein the predefined element comprises at least traffic light and the analysis of the scene images comprises at least color recognition ((paragraph [0357]; [0802]). 
As to claim 10, Osterhout et al analysis module according to claim 1, wherein the predefined element comprises at least street sign and the analysis of the scene images comprises at least text and/or sign recognition (paragraph [0357]). 
As to claim 11, Osterhout et al analysis module according to claim 1, wherein the feedback circuitry is further configured  to provide a visual feedback to the user by applying an image processing on the scene images receive from scene camera of the head mounted device (paragraph [0357], [0276], and [0385]). 
As to claim 12, Osterhout et al analysis module according to claim 11, wherein the image processing is selected in the list comprising: magnifying, edge enhancing, color remapping, text recognition, pattern recognition, contrast enhancement and brightness enhancement(paragraph [0276,0385]). 
As to claim 13, Osterhout et al analysis module according to claim 1, wherein the feedback circuitry is further configured  to provide an audio feedback to the user (paragraph [0335], [0357]). 
As to claim 14, Osterhout et al head mounted device comprising: a frame configured to be worn on the head of a user; a scene camera fixed to the frame and configured to acquire scene images of the environment facing the user when the head mounted device is being worn ( a system may comprise an interactive head-mounted eyepiece worn by a user, wherein the eyepiece includes an optical assembly through which the user views a surrounding environment and displayed content, wherein the optical assembly comprises a corrective element that corrects the user's view of the surrounding environment, an integrated processor for handling content for display to the user, and an integrated image source for introducing the content to the optical assembly; and an integrated camera facility that images a gesture, wherein the integrated processor identifies and interprets the gesture as a command instruction.  The control instruction may provide manipulation of the content for display, a command communicated to an external device, and the like, paragraph [0337]) and a second communication circuitry configured to send the scene images to the analysis module according to claim 1(paragraph [0331-0335]). 
As to claim 15, Osterhout et al teaches the head mounted device according to claim 14, further comprising the analysis module (figure 21, 2114).
As to claim 16, Wexier et al teaches the analysis module according to claim 1, wherein a size and a location of the predefined small zone is configured wearer ([0248][0254],[0297];figure 2E)
As to claim 17, Wexier et al teaches the analysis module according to claim 1, wherein the predefined small zone is adapted to the user of the head mounted device (figure 2E and paragraph[0248]; [0380],[0556]).	
As to claim 18, Wexier 3et al teaches the analysis module according to claim 1, wherein predefined small zone is customized by a wearer in response to a gaze position of the user (figure 2E and paragraph[0248]; [0380],[0556]). 

Contact Information 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664